IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                           :                   NO. 546
                                 :
AMENDMENT OF RULE 1921 OF THE :                      JUDICIAL ADMINISTRATION
RULES OF JUDICIAL ADMINISTRATION :                   DOCKET
                                 :
                                 :
                                 :


                                            ORDER


PER CURIAM

         AND NOW, this 11th day of March, 2021, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 1921 of the Rules of Judicial
Administration is amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendment is found to be in the
interest of efficient administration.

         This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendment shall be effective immediately.


Additions are bolded and are underlined.
Deletions are bolded and are [bracketed].